308 N.Y. 871 (1955)
Sam Dicenzo, as Administrator of The Estate of Albert Dicenzo, Deceased, Appellant,
v.
New York Shovel & Crane Corp., Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Argued February 25, 1955.
Decided March 11, 1955
Arthur Karger, Milton Boxer and Harry H. Lipsig for appellant.
Samuel Gottesman and Harold H. Wolgel for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FROESSEL, VAN VOORHIS and BURKE, JJ. Taking no part: FULD, J.
Judgment affirmed, with costs; no opinion.